FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

KAREN GOLINSKI,                         
                  Plaintiff-Appellee,
                 v.
UNITED STATES OFFICE OF
PERSONNEL MANAGEMENT; JOHN                     No. 12-15388
BERRY, Director of the United
States Office of Personnel                       D.C. No.
Management, in his official                3:10-cv-00257-JSW
                                             Northern District
capacity,
                        Defendants,            of California,
                                               San Francisco
                and
BIPARTISAN LEGAL ADVISORY
GROUP OF THE U.S. HOUSE OF
REPRESENTATIVES,
   Intervenor-Defendant-Appellant.
                                        




                             5873
5874                 GOLINSKI v. U.S. OPM



KAREN GOLINSKI,                          
                   Plaintiff-Appellee,
                  v.
UNITED STATES OFFICE OF
PERSONNEL MANAGEMENT; JOHN                      No. 12-15409
BERRY, Director of the United                     D.C. No.
States Office of Personnel                   3:10-cv-00257-JSW
Management, in his official                  Northern District
capacity,                                       of California,
             Defendants-Appellants,             San Francisco
                 and                              ORDER
BIPARTISAN LEGAL ADVISORY
GROUP OF THE U.S. HOUSE OF
REPRESENTATIVES,
              Intervenor-Defendant.
                                         
                      Filed May 22, 2012

        Before: Sidney R. Thomas, Circuit Judge and
                   En Banc Coordinator.


                            ORDER

   Pursuant to G.O. 5.2, the petition for initial hearing en banc
was circulated to the court. A time was established by which
any judge could request a vote on the petition. No judge
requested a vote within the time period. Therefore, the peti-
tion for initial hearing en banc is denied.

  Chief Judge Kozinski and Judge Reinhardt did not partici-
pate in the consideration of this matter.
                    GOLINSKI v. U.S. OPM                 5875
  The order filed April 11, 2012, remains in effect. The Clerk
shall calendar these consolidated appeals for argument before
a three-judge panel during the week of September 10-14,
2012, in San Francisco.